Mr. Chief Justice Scholfield delivered the opinion of the Court: If the facts relied upon by the respondent, in answer to the rule to show cause, were disputed, or if new and doubtful questions of law were presented that would require more time for their satisfactory solution than could reasonably be given to them on such an application, then, under the authorities referred to by the relator, (Buller’s Nisi Prius, 210, Angell & Ames on Corp. secs. 740, 741, and King v. Meiss, 3 T. R. 596,) it would, doubtless, be the duty of the court to make the rule for an information absolute, “that the questions might receive a full and.final determination.” But the relator -concedes that the facts relied upon by the respondent, in his answer to the rule to show cause, are not disputed, and we are of opinion that the questions of law presented may receive as full and careful consideration on this application as could be given them were the rule to show cause made absolute. The only effect, therefore, of reversing the judgment below, and directing the circuit court to make the rule absolute, would be to procrastinate the litigation, without producing any benefit to either party, for the decision of the questions of law upon precisely the same undisputed facts, we must assume, would be the same on the final hearing of the quo wwrranto as on -this motion. The respondent, among other things, sets up in his answer to the rule to show cause, that on the 19th of December, 1883, the Attorney General, in behalf of the People, filed his certain information in chancery, in the circuit court of Cook county, against the present respondent and the Chicago and Lake Superior Railroad Company, wherein are the same aliegations, in substance, as those in the petition in this case; that respondent filed its answer to that information, in substance, and in other respects than this allegation, like its answer to this petition, and that subsequently, “upon full hearing of the proofs and evidence, and-arguments of counsel, the court held and decreed that respondent had legal authority, under its charter and amendments and the ordinances of the city, to construct, maintain and operate its railroad across the north branch of Chicago river, and the streets and alleys described in and authorized" by the ordinance of December, 1883, and from thence to the village of Evanston, and that thereupon, on the 29th of February, 1884, the court entered a final decree in said cause, in favor of the defendants. ” The only difference between that information and this petition is in their respective prayers. That in the information is, that this respondent and the Chicago and Lake Superior Railroad Company “be enjoined and restrained from in any manner building, erecting, constructing or working upon any railroad track, embankment, superstructure or railroad, not already built, in any of the streets of said city of Chicago, and from building, erecting, constructing, or in any way beginning to construct, erect or build, any bridge over or across the north branch of the Chicago river, and from operating, by steam or other power, any railroad cars, or trains of any kind, over any tracks or bridge the construction of which" is attempted to be authorized by the ordinance of December, 1883, and from operating, by steam or other power, any railroad cars, or trains of any kind, upon any tracks which were authorized to be laid upon Hawthorne’ avenue, in said city of Chicago, before the passage of said December ordinance, ”—while that in this petition is, only, that leave be given to file an information in the nature of a quo warranto, in the name of the People of the State of Illinois, and against said company, requiring it to show by what warrant it claims and exercises the rights, privileges, franchises and licenses enumerated, and each of them. Had affirmative relief been granted on the information, it undoubtedly might have been on any one of the specific grounds alleged in the information, and thus have confined the question actually decided, to that one specific ground; but the court having denied all relief, it must follow that each specific ground alleged in the information was considered and held insufficient. This, of course, assumes, in limine, that the court had jurisdiction of the subject matter as well as of the parties, for this, in all cases, is essential to a valid adjudication. On that point we entertain no doubt. The general doctrine that a cause of forfeiture can not be taken advantage of or enforced against a corporation, collaterally or incidentally, or in any other mode than by a direct proceeding for that purpose, against the corporation, is conceded. But the present case is different. Here, the objection to the corporate existence of the respondent, if good at all, shows an absolute death of it on the day of the adoption of the present constitution, and not merely the existence, from and after that date, of cause of forfeiture,—and in such cases injunction will lie to enjoin threatened acts by those assuming to act in behalf and in the name of the dead corporation. Casey v. Railroad Co. 5 Iowa, 357; In re B., W. and N. R. R. Co. 72 N. Y. 245; Brooklyn Steam Trans. Co. v. Brooklyn, 78 id. 524; C., L. and B. Co. v. Commonwealth, 100 Pa. St. 438; Coal Co. v. Railroad Co. 4 G. & J. 1; Greely v. Smith, 3 Story, 657; Railroad Co. v. Railroad Co. 36 Conn. 196; Railroad Co. v. Railroad Co. 45 Cal. 365. And the doctrine has been frequently recognized and enforced by this court, that where a valid corporation assumes to exercise licenses or powers by virtue of invalid ordinances of a municipal corporation, or in excess of authority legally conferred upon it, a court of equity, upon a proper showing, has jurisdiction to interfere and restrain it. There being jurisdiction, and the court having, in order to arrive at the decision evidenced by its decree, to necessarily pass upon every question of law raised by this petition, its decisions thereon are conclusive in the present case. This question was fully considered by this court in Hanna v. Read, 102 Ill. 596, and again in Tilley v. Bridges, 105 id. 336. In the first named case there had been a decree of the circuit court of Vigo county, Indiana, between the same parties in interest,—although the nominal parties were different,—declaring that Ezra B. Bead, at the time he executed certain deeds, was insane, and that the deeds were therefore invalid. The bill in that case was filed in the circuit court of Cook county, to set aside one of those deeds on the ground of Bead’s insanity, and it was held the adjudication of that question by the "Vigo, Indiana, circuit court, was binding and conclusive upon the Cook circuit court. The property in litigation in the two different courts was not the same, but the deeds to the property in Indiana and in this State were executed in the same transaction, and as nearly at the same time as was possible. Among other things, we then said: “Where some specific fact or question has been adjudicated and determined in a former suit, and the same fact or question is again put in issue in a subsequent suit between the same parties, its determination in the former suit, if properly presented and relied on, will be held conclusive upon the parties in the latter suit, without regard to whether the cause of action is the same in both suits or not. * * * Whether the adjudication relied on as an estoppel goes to a single question or all the questions involved in a cause, the fundamental principle upon which it is allowed, in either case, is, that justice and public policy alike demand that a matter, whether consisting of one or many questions, which has been solemnly adjudicated by a court of competent jurisdiction, shall be deemed finally and conclusively settled in any subsequent litigation between the same parties, where the same question or questions arise, except where the litigation is a direct proceeding for the purpose of setting aside such adjudication.” This doctrine is limited to matters necessarily involved in the litigation, but it is equally applicable whether the point was, itself, the ultimate vital point, or only incidental, but still necessary to the decision of that point. Bigelow on Estoppel,, (1st ed.) 95; id. (2d ed.) 36; Freeman on Judgments, secs. 254, 255, 260; Demarest v. Darg, 32 N. Y. 281. The judgment below is affirmed. Judgment affirmed.